Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Whit Scott via email dated January 26, 2022. 
The application has been amended as proposed in attached claims document.
REASONS FOR ALLOWANCE
Claim 1 is allowed.
`	The following is an examiner’s statement of reasons for allowance: 
Cook et al. (US 9,199,721) teaches (figures 1-3) an end rib assembly for a high-lift device/flap (24) of an aircraft (10) (Col. 3 Lines 5, 22-23), the high-lift device/flap (24) being movably attachable to a wing (16) of the aircraft (Col. 3 Lines 25-26; Col. 4 Lines 60-61), the end rib assembly being configured for reducing noise caused by a side edge of the high-lift device and by a gap between the wing and the high-lift device (Col. 3 Lines 52-58; Col. 4 Lines 43-55), the end rib assembly comprising: 
a noise-reducing portion/ porous material (52) configured to reduce noise caused by an airflow around the end rib assembly (Col. 3 Lines 59-62; Col. 4 Lines 47-55).

Claims 2-3 and 5-19 are allowable due to dependency on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        

/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/28/2022